UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 File No. 333-178057 Pre-Effective Amendment No. o Post-Effective Amendment No. 1 þ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 File No. 811-21099 Amendment No. 43 þ (Check appropriate box or boxes.) NATIONWIDE VARIABLE ACCOUNT–12 (Exact Name of Registrant) NATIONWIDE LIFE INSURANCE COMPANY (Name of Depositor) One Nationwide Plaza, Columbus, Ohio 43215 (Address of Depositor's Principal Executive Offices)(Zip Code) Depositor's Telephone Number, including Area Code (614) 249-7111 Robert W. Horner, III, Vice President Corporate Governance and Secretary, One Nationwide Plaza, Columbus, Ohio 43215 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering January 4, 2013 It is proposed that this filing will become effective (check appropriate box) oimmediately upon filing pursuant to paragraph (b) þon January 4, 2013 pursuant to paragraph (b) o60 days after filing pursuant to paragraph (a)(1) oon (date) pursuant to paragraph (a)(1) If appropriate, check the following box: othis post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered Individual Flexible Premium Deferred Variable Annuity Contract Nationwide Life Insurance Company ·Nationwide Variable Account-12 Prospectus supplement dated January 4, 2013 to the Waddell & Reed Advisors Select Preferred Annuity 2.0 prospectus dated April 20, 2012 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Effective January 14, 2013, the following changes are made to Waddell & Reed Advisors Select Preferred Annuity 2.0: 1. The "7% Lifetime Income Option" name is changed to "7% Nationwide Lifetime Income Rider". 2. The "7% Spousal Continuation Benefit" name is changed to "Joint Option for the 7% Nationwide Lifetime Income Rider". 3. For contracts issued on or after January 14, 2013, or the date of state approval (whichever is later), the current price for the Joint Option for the 7% Nationwide Lifetime Income Rider (formerly the 7% Spousal Continuation Benefit) is equal to 0.30% of the Current Income Benefit Base. 4. For contracts issued on or after January 14, 2013, or the date of state approval (whichever is later), the Lifetime Withdrawal Percentages associated with the Joint Option for the 7% Nationwide Lifetime Income Rider (formerly the 7% Spousal Continuation Benefit) are as follows: Contract Owner’s Age (at time of first withdrawal) Lifetime Withdrawal Percentage 45 up to 59½ 3.00% 59½ through 64 3.75% 65 through 80 4.75% 81 and older 5.75% Accordingly, the following changes apply to your prospectus: 1. All references to the "7% Lifetime Income Option" will be replaced with "7% Nationwide Lifetime Income Rider" or "7% Nationwide L.inc" as a short name where applicable. 2. All references to the "7% Spousal Continuation Benefit" will be replaced with "Joint Option for the 7% Nationwide Lifetime Income Rider" or "Joint Option" as a short name where applicable. 3. The "Recurring Contract Expenses" table is deleted in its entirety and replaced with the following: Recurring Contract Expenses Maximum Annual Contract Maintenance Charge Annual Loan Interest Charge (assessed as a reduction to the credited interest rate) 2.25%5 Variable Account Annual Expenses (assessed as an annualized percentage of Daily Net Assets) Mortality and Expense Risk Charge 1.10% Administrative Charge 0.20% Death Benefit Options (assessed as an annualized percentage of Daily Net Assets) (eligible applicants may purchase 1 option) Five-Year Enhanced Death Benefit Option Charge Total Variable Account Charges (including this option only) 0.05% 1.35% One-Year Enhanced Death Benefit Option Charge Total Variable Account Charges (including this option only) 0.15% 1.45% One-Month Enhanced Death Benefit Option Charge Total Variable Account Charges (including this option only) 0.30% 1.60% Combination Enhanced Death Benefit Option Charge Total Variable Account Charges (including this option only) 0.40%6 1.70% Spousal Protection Annuity Option Charge (assessed as an annualized percentage of Daily Net Assets) Total Variable Account Charges (including this option only) 0.10% 1.40% Beneficiary Protector II Option Charge (assessed as an annualized percentage of Daily Net Assets7) Total Variable Account Charges (including this option only) 0.35% 1.65% Additional Optional Riders (assessed annually as a percentage of Current Income Benefit Base8) Maximum 7% Nationwide Lifetime Income Rider Charge 1.50%9 Maximum Joint Option for the 7% Nationwide Lifetime Income Rider Charge 0.40%10 4 The Contract Maintenance Charge is deducted annually from all contracts containing less than $50,000 on each Contract Anniversary.This charge is permanently waived for any contract valued at $50,000 or more on any Contract Anniversary. 5 The loan interest rate is determined, based on market conditions, at the time of loan application or issuance.The loan balance in the collateral Fixed Account is credited with interest at 2.25% less than the loan interest rate.Thus, the net loan interest charge is an annual rate of 2.25%, which is applied against the outstanding loan balance.The Annual Loan Interest Charge will not exceed 2.25%. 6 The Combination Enhanced Death Benefit Option is only available for contracts with Annuitants age 80 or younger at the time of application. 7 In addition to the charge assessed to Variable Account allocations, allocations made to the Fixed Account will also be assessed a fee of 0.35% by decreasing the interest credited to amounts allocated to the Fixed Account. 8 For information about how the Current Income Benefit Base is calculated see "Determination of the Income Benefit Base Prior to the First Withdrawal" later in this prospectus. 9 Currently, the charge associated with the 7% Nationwide Lifetime Income Rider is 1.20% of the Current Income Benefit Base. 10 The Joint Option for the 7% Nationwide Lifetime Income Rider may only be elected if and when the 7% Nationwide Lifetime Income Rider is elected.For contracts issued on or after January 14, 2013, or the date of state approval (whichever is later), the charge associated with the Joint Option for the 7% Nationwide Lifetime Income Rider is equal to 0.30% of the Current Income Benefit Base.For contracts issued before January 14, 2013, or the date of state approval (whichever is later), there is no charge associated with the Joint Option for the 7% Nationwide Lifetime Income Rider. 4. The "Joint Option for the 7% Nationwide Lifetime Income Rider" subsection (formerly the "7% Spousal Continuation Benefit" subsection) of the "Charges and Expenses" section in "Synopsis of the Contracts" is deleted in its entirety and replaced with the following: Joint Option for the 7% Nationwide Lifetime Income Rider (formerly the 7% Spousal Continuation Benefit) The Joint Option for the 7% Nationwide Lifetime Income Rider ("Joint Option") allows a surviving spouse to continue to receive, for the duration of his/her lifetime, the benefit associated with the 7% Nationwide Lifetime Income Rider ("7% Nationwide L.inc"), provided that certain conditions are satisfied.The Joint Option is only available for election at the time of application if the 7% Nationwide L.inc is elected. If the applicant elects the Joint Option, Nationwide will deduct an additional charge not to exceed 0.40% of the Current Income Benefit Base.For contracts issued on or after January 14, 2013, or the date of state approval (whichever is later), the charge for the Joint Option is 0.30% of the Current Income Benefit Base and the Lifetime Withdrawal Percentages will be reduced.For contracts issued before January 14, 2013, or the date of state approval (whichever is later), there is no charge for the Joint Option, however, the Lifetime Withdrawal Percentages will be reduced.The Contract Owner's spouse (or the Annuitant's spouse in the case of a non-natural Contract Owner) must be between age 45 and 85 at the time of application.If assessed, the charge is deducted at the same time and in the same manner as the 7% Nationwide L.inc charge.The cost of the Joint Option (including the reduction in the Lifetime Withdrawal Percentages) may exceed the benefit. 5. The "Joint Option for the 7% Nationwide Lifetime Income Rider" section (formerly the "7% Spousal Continuation Benefit" section) in "Optional Contract Benefits, Charges, and Deductions" is deleted in its entirety and replaced with the following: Joint Option for the 7% Nationwide Lifetime Income Rider (formerly the 7% Spousal Continuation Benefit) At the time the 7% Nationwide Lifetime Income Rider ("7% Nationwide L.inc") is elected (at time of application), the Contract Owner may elect the Joint Option for the 7% Nationwide Lifetime Income Rider ("Joint Option") (not available for contracts issued as Charitable Remainder Trusts).The Joint Option allows a surviving spouse to continue to receive, for the duration of his/her lifetime, the benefit associated with the 7% Nationwide L.inc, provided certain conditions are met.Once the Joint Option is elected, it may not be removed from the contract, except as provided in the "Marriage Termination" section. The charge for the Joint Option will not exceed 0.40% of the Current Income Benefit Base.For contracts issued on or after January 14, 2013, or the date of state approval (whichever is later), the charge for the Joint Option is 0.30% of the Current Income Benefit Base.For contracts issued before January 14, 2013, or the date of state approval (whichever is later), there is no charge for the Joint Option. If the Contract Owner elects the Joint Option, Nationwide will reduce the Lifetime Withdrawal Percentages associated with the 7% Nationwide L.inc as follows: For contracts issued on or after January 14, 2013, or the date of state approval (whichever is later): Contract Owner’s Age (at time of first withdrawal) Lifetime Withdrawal Percentage 45 up to 59½ 3.00% 59½ through 64 3.75% 65 through 80 4.75% 81 and older 5.75% For contracts issued before January 14, 2013, or the date of state approval (whichever is later): Contract Owner’s Age (at time of first withdrawal) Lifetime Withdrawal Percentage 45 up to 59½ 3.00% 59½ through 64 3.50% 65 through 80 4.50% 81 and older 5.50% The Lifetime Withdrawal Percentage will be based on the age of the younger spouse as of the date of the first withdrawal from the contract. To be eligible for the Joint Option, the following conditions must be met: Both spouses must be between 45 and 85 years old at the time of application; Both spouses must be at least age 45 before either spouse is eligible to begin withdrawals.Note: the Internal Revenue Code imposes a penalty tax if a distribution is made before the Contract Owner reaches age 59½ unless certain exceptions are met (see "Federal Tax Considerations" in "Appendix C: Contract Types and Tax Information"); If the Contract Owner is a non-natural person, both spouses must be named as Co-Annuitants, except in the case of a non-natural person Contract Owner and/or Joint Owner, and where the Spousal Protection Annuity Option is not used, the spouses must be named as the Annuitant and Contingent Annuitant and as the only primary beneficiaries; One or both spouses (or a revocable trust of which either or both of the spouses is/are grantor(s)) must be named as the Contract Owner.For contracts issued as IRAs and Roth IRAs, only the person for whom the IRA or Roth IRA was established may be named as the Contract Owner; Both spouses must be named as primary beneficiaries; No person other than the spouse may be named as Contract Owner, Annuitant, or primary beneficiary; and If both spouses are alive upon annuitization, the Contract Owner must specify which spouse is the Annuitant upon whose continuation of life any annuity payments involving life contingencies depend (for IRA and Roth IRA contracts, this person must be the Contract Owner). Note: The Joint Option is distinct from the Spousal Protection Annuity Option associated with the death benefits.The Joint Option allows a surviving spouse to continue receiving the lifetime income payments associated with the 7% Nationwide L.inc.In contrast, the Spousal Protection Annuity Option is a death benefit bump-up feature associated with the death benefits. Marriage Termination If, prior to taking any withdrawals from the contract, the marriage terminates due to divorce, dissolution, or annulment, the Contract Owner may remove the Joint Option from the contract.Nationwide will remove the benefit and the associated charge after the Contract Owner submits to the Service Center a written request and evidence of the marriage termination satisfactory to Nationwide.Once the Joint Option is removed from the contract, the benefit may not be re-elected or added to cover a subsequent spouse. If, after taking any withdrawals from the contract, the marriage terminates due to divorce, dissolution, or annulment, the Contract Owner may not remove the Joint Option from the contract. Risks Associated with Electing the Joint Option There are situations where a Contract Owner who elects the Joint Option will not receive the benefits associated with the option.This will occur if: the Contract Owner's spouse (Co-Annuitant) dies before him/her; the contract is annuitized; or after the first withdrawal, the marriage terminates due to divorce, dissolution, or annulment. Additionally, in the situations described in (1) and (3) above, not only will the Contract Owner not receive the benefit associated with the Joint Option, but he/she must continue to pay any applicable charge until annuitization. 6. The “Legal Proceedings” section of your prospectus is replaced with the following: Legal Proceedings Nationwide Financial Services, Inc. (NFS, or collectively with its subsidiaries, "the Company") was formed in November 1996.NFS is the holding company for Nationwide Life Insurance Company (NLIC), Nationwide Life and Annuity Insurance Company (NLAIC) and other companies that comprise the life insurance and retirement savings operations of the Nationwide group of companies (Nationwide). This group includes Nationwide Financial Network (NFN), an affiliated distribution network that markets directly to its customer base.NFS is incorporated in Delaware and maintains its principal executive offices in Columbus, Ohio. The Company is subject to legal and regulatory proceedings in the ordinary course of its business. The Company’s legal and regulatory matters include proceedings specific to the Company and other proceedings generally applicable to business practices in the industries in which the Company operates.These matters are subject to many uncertainties, and given their complexity and scope, their outcomes cannot be predicted.Regulatory proceedings could also affect the outcome of one or more of the Company’s litigation matters.Furthermore, it is often not possible to determine the ultimate outcomes of the pending regulatory investigations and legal proceedings or to provide reasonable ranges of potential losses with any degree of certainty.Some matters, including certain of those referred to below, are in very preliminary stages, and the Company does not have sufficient information to make an assessment of the plaintiffs’ claims for liability or damages.In some of the cases seeking to be certified as class actions, the court has not yet decided whether a class will be certified or (in the event of certification) the size of the class and class period.In many of the cases, the plaintiffs are seeking undefined amounts of damages or other relief, including punitive damages and equitable remedies, which are difficult to quantify and cannot be defined based on the information currently available.The Company believes, however, that based on currently known information, the ultimate outcome of all pending legal and regulatory matters is not likely to have a material adverse effect on the Company’s condensed consolidated financial position.Nonetheless, given the large or indeterminate amounts sought in certain of these matters and the inherent unpredictability of litigation, it is possible that such outcomes could materially affect the Company’s condensed consolidated financial position or results of operations in a particular quarter or annual period. The various businesses conducted by the Company are subject to oversight by numerous federal and state regulatory entities, including but not limited to the Securities and Exchange Commission, the Financial Industry Regulatory Authority, the Department of Labor, the Internal Revenue Service ("IRS"), and state insurance authorities.Such regulatory entities may, in the normal course, be engaged in general or targeted inquiries, examinations and investigations of the Company and/or its affiliates.The financial services industry has been the subject of increasing scrutiny in connection with a broad spectrum of regulatory issues; with respect to all such scrutiny directed at the Company and/or its affiliates, the Company is cooperating with regulators. The Company will cooperate with Nationwide Mutual Insurance Company (NMIC) insofar as any inquiry, examination or investigation encompasses NMIC's operations. In October 2012, NLIC and NLAIC entered into a Regulatory Settlement Agreement with the Florida Office of Insurance Regulation and 21 other state Departments of Insurance to resolve a multi-state market conduct exam regarding claim settlement practices.The Regulatory Settlement Agreement applies prospectively and requires NLIC and NLAIC to adopt and implement additional procedures relating to the use of to the Social Security Death Master File and identifying and locating beneficiaries once deaths are identified.In October 2012, NLIC and NLAIC also entered into a Global Resolution Agreement to resolve the related unclaimed property audit. Other jurisdictions may pursue similar investigations, examinations or inquires. The results of these investigations, examinations or inquiries could result in the payment or escheatment of unclaimed death benefits, and/or changes in the Company’s practices and procedures to its claims handling and escheat processes, all of which could impact claim payments and reserves and/or result in payment of investigation costs, fines or penalties. On November 20, 2007, Nationwide Retirement Solutions, Inc. ("NRS") and NLIC were named in a lawsuit filed in the Circuit Court of Jefferson County, Alabama entitled Ruth A. Gwin and Sandra H. Turner, and a class of similarly situated individuals v Nationwide Life Insurance Company, Nationwide Retirement Solutions, Inc., Alabama State Employees Association, PEBCO, Inc. and Fictitious Defendants A to Z. On March 12, 2010, NRS and NLIC were named in a Second Amended Class Action Complaint filed in the Circuit Court of Jefferson County, Alabama entitled Steven E. Coker, Sandra H. Turner, David N. Lichtenstein and a class of similarly situated individuals v. Nationwide Life Insurance Company, Nationwide Retirement Solutions, Inc, Alabama State Employees Association, Inc., PEBCO, Inc. and Fictitious Defendants A to Z claiming to represent a class of all participants in the Alabama State Employees Association, Inc. ("ASEA") Plan, excluding members of the Deferred Compensation Committee, ASEA's directors, officers and board members, and PEBCO's directors, officers and board members. On October 22, 2010, the parties to this action executed a court approved stipulation of settlement that agreed to certify a class for settlement purposes only, that provided for payments to the settlement class, and that provided for releases, certain bar orders, and dismissal of the case. The settlement fund has been paid out. On December 6, 2011 the Court entered an Order that NRS owes indemnification to ASEA and PEBCO for only the Coker (Gwin) class action, and dismissed NLIC. The Company has resolved the indemnification claims of ASEA.On June 19 and 20, 2012, the Court held an evidentiary hearing on the amount of indemnification owed to PEBCO.The Court has taken the matter under advisement. NRS continues to defend this case vigorously. On August 15, 2001, NFS and NLIC were named in a lawsuit filed in the U.S. District Court for the District of Connecticut entitled Lou Haddock, as trustee of the Flyte Tool & Die, Incorporated Deferred Compensation Plan, et al v. Nationwide Financial Services, Inc. and Nationwide Life Insurance Company. In the plaintiffs' sixth amended complaint, filed November 18, 2009, they amended the list of named plaintiffs and claim to represent a class of qualified retirement plan trustees under Employee Retirement Income Security Act of 1974 ("ERISA") that purchased variable annuities from NLIC. The plaintiffs allege that they invested ERISA plan assets in their variable annuity contracts and that NLIC and NFS breached ERISA fiduciary duties by allegedly accepting service payments from certain mutual funds. The complaint seeks disgorgement of some or all of the payments allegedly received by NFS and NLIC, other unspecified relief for restitution, declaratory and injunctive relief, and attorneys' fees. On November 6, 2009, the Court granted the plaintiff's motion for class certification and certified a class of "All trustees of all employee pension benefit plans covered by ERISA which had variable annuity contracts with NFS and NLIC or whose participants had individual variable annuity contracts with NFS and NLIC at any time from January 1, 1996, or the first date NFS and NLIC began receiving payments from mutual funds based on a percentage of assets invested in the funds by NFS and NLIC, whichever came first, to the date of November 6, 2009". On October 21, 2010, the District Court dismissed NFS from the lawsuit. On February 6, 2012, the Second Circuit Court of Appeals vacated the November 6, 2009 order granting class certification and remanded the case back to the District Court for further consideration. The plaintiffs have renewed their motion for class certification. The case is fully briefed. NLIC continues to defend this lawsuit vigorously. On June 8, 2011, NMIC and NLIC were named in a lawsuit filed in Court of Common Pleas, Cuyahoga County, Ohio entitled Stanley Andrews and Donald Clark, on their behalf and on behalf of the class defined herein v. Nationwide Mutual Insurance Company and Nationwide Life Insurance Company.The complaint alleges that NMIC and NLIC have an obligation to review the Social Security Administration Death Master File database for all life insurance policyholders who have at least a 70% probability of being deceased according to actuarial tables.The complaint further alleges that NMIC and NLIC are not conducting such a review.The complaint seeks injunctive relief and declaratory judgment requiring NMIC and NLIC to conduct such a review, and alleges NMIC and NLIC have violated the covenant of good faith and fair dealing and have been unjustly enriched by not having conducted such reviews.The complaint seeks certification as a class action.Including Andrews, there are four similar class actions in Ohio: two against Western & Southern; one against Cincinnati Life. NMIC and NLIC filed a motion to dismiss.By order dated January 18, 2012, the State Court issued an order dismissing the lawsuit.The court issued its opinion on January 23, 2012.On January 30, 2012, plaintiffs filed their appeal. Plaintiffs filed their appellate brief on April 12, 2012. The Association of Ohio Life Insurance Companies filed an amicus brief in support of NMIC and NLIC's position on May 24, 2012. NMIC and NLIC's filed its brief in opposition on May 25, 2012. Plaintiffs filed their reply brief on June 7, 2012.Oral argument on plaintiff’s appeal was held on October 1, 2012. Lower court granted Nationwide’s motion to dismiss. Plaintiffs appealed. The Court of Appeals affirmed the dismissal on October 24, 2012. Plaintiffs filed a petition for rehearing en banc on November 5, 2012. NMIC and NLIC continue to defend their lawsuit vigorously. Waddell & Reed, Inc. is a party to legal proceedings incident to its normal business operations.While there can be no assurances, none of the currently pending legal proceedings are anticipated to have a materially adverse effect on the ability of Waddell & Reed, Inc. to perform the services as distributor of the contracts. INCORPORATION BY REFERENCE The prospectus, statement of additional information, and Part C that were effective April 20, 2012, previously filed with the Commission under SEC file No. 333-178057, are hereby incorporated by reference and made a part of this registration statement. SIGNATURES As required by the Securities Act of 1933, and the Investment Company Act of 1940, the Registrant, NATIONWIDE VARIABLE ACCOUNT-12, has caused this Registration Statement to be signed on its behalf in the City of Columbus, and State of Ohio, on this 7th day of December, 2012. NATIONWIDE VARIABLE ACCOUNT-12 (Registrant) NATIONWIDE LIFE INSURANCE COMPANY (Depositor) By /s/TIMOTHY D. CRAWFORD Timothy D. Crawford As required by the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities indicated on the 7th day of December, 2012. KIRT A. WALKER Kirt A. Walker, President and Chief Operating Officer, and Director MARK R. THRESHER Mark R. Thresher, Executive Vice Presidentand Director TIMOTHY G. FROMMEYER Timothy G. Frommeyer, Senior Vice President-Chief Financial Officer and Director ERIC S. HENDERSON Eric S. Henderson, Senior Vice President-Individual Products & Solutions and Director STEPHEN S. RASMUSSEN Stephen S. Rasmussen, Director By /s/TIMOTHY D. CRAWFORD Timothy D. Crawford Attorney-in-Fact
